DETAILED ACTION
This action is response to the Applicant’s preliminary amendment filed on April 1, 2021. As set forth in the preliminary amendment, claims 1-32 are canceled and new claims 33-651 are added. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,970,351 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Reissue Declaration
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
Claims 33-65 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Application Data Sheet
The application data sheet (ADS) filed on April 1, 2021 is objected to because the domestic benefit information does not properly identify the parent reissue continuation application (16/282,494) as both a continuation of U.S. Application No. 15/444,486 and a reissue application of the original ‘351 patent.  See the Reissue Application Filing Guide at http://www.uspto.gov/sites/default/files/forms/ uspto_reissue_ads_guide_Sept2014.pdf for more information and in particular see the screen shot on page 10 given the sample facts presented on page 9. The corrected ADS should comply with 37 CFR 1.76(c)(2), which requires that any changes to an ADS be identified with markings (underline for addition, strike through for deletion).  
Applicant should additionally file, as a paper separate from its next response, a Request for Corrected Filing Receipt.  This is the best way to ensure that these changes are acted upon and corrected by the appropriate official.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 33-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 47-79 of U.S. Patent No. RE48562. Although the claims at issue are not identical, they are not patentably distinct from each other because:
17/220,584
U.S. Patent RE48562
33. A method of acquiring data from an entity; the method comprising: 
47. A method of acquiring data from an entity; the method comprising:
transmitting from the entity first data responsive to receiving at the entity a first signal from a first device; 
transmitting from the entity first data responsive to receiving at the entity a first signal from a first device;
triggering a second device to transmit a second signal responsive to said transmitting from the entity the first data; 
triggering a second device to transmit a second signal responsive to said transmitting from the entity the first data;
transmitting second data from the entity responsive to receiving at the entity the second signal from the second device; and 
transmitting second data from the entity responsive to receiving at the entity the second signal from the second device; 

communicating with the second device; and 
receiving information at the entity from the first device and relaying data based on the information that the entity receives from the first device to the second device.
receiving information at the entity from the first device and relaying data based on the information that the entity receives from the first device to the second device; and 

receiving and processing at the entity information from the second device; wherein the entity is transportable and/or mobile; wherein said communicating with the second device comprises: receiving an activation message at the entity from the first device; and communicating with the second device responsive to said receiving the activation message at the entity from the first device.


The examiner notes that independent claim 33 of the instant application and independent claim 47 of the ‘562 patent pertains to acquiring data from entity. The instant claim is not patentability distinct since it is substantially broader than claim 47 of the ‘562 patent and does not recite any additional feature which is not covered by claim 47 of the ‘562 patent. 
The Examiner notes that claim 34 corresponds to claim 48, Claims 49-52 correspond to claims 49-52, Claims 61-62 correspond to claims 53-54.  
Independent Claim 35 and claim 36 corresponds to claims 55 and 56, Claims 53-56 corresponds to claims 57-60, Claims 63 corresponds to claim 61, 
Independent Claim 37 and claims 38-42 correspond to claims 62-67, Claims 57-58 corresponds to claims 68-69, Claim 64 corresponds to claim 70. 
Independent Claim 43 and claims 44-48 correspond to claims 71-76, Claims 59-60 correspond to claims 77-78 and claim 65 corresponds to claim 79.
	
Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. RE47408 in view of Armstrong et al. US Patent Pub. 2002/0175805. Although the claims at issue are not identical, they are not patentably distinct from each other because:
17/220,584
U.S. Patent RE47408
33. A method of acquiring data from an entity; the method comprising: 
1. A method of acquiring data from an entity, the method comprising:
transmitting from the entity first data responsive to receiving at the entity a first signal from a first device; 
wirelessly transmitting information from the entity responsive to wirelessly receiving at the entity a first signal from a first device that is external to the entity and at a distance from the entity;
triggering a second device to transmit a second signal responsive to said transmitting from the entity the first data; 
triggering a second device that is external to the entity and at a distance from the entity and is also external to the first device and at a distance from the first device to wirelessly  transmit a second signal responsive to said wirelessly transmitting the information from the entity; and
transmitting second data from the entity responsive to receiving at the entity the second signal from the second device; and 
wirelessly transmitting data from the entity responsive to wirelessly receiving at the entity the second signal from the second device.
receiving information at the entity from the first device and relaying data based on the information that the entity receives from the first device to the second device.



The Examiner determines that claim 33 is substantially the same as claim 1 of RE47408 and recites several limitations in broader form (and hence not patentably distinct) except claim 33 further requires, “receiving information at the entity from the first device and relaying data based on the information that the entity receives from the first device to the second device”.  The Examiner notes however that this limitation does not link back to any previous limitation required specific data that is exchanged. Therefore, the Examiner notes that it would have been obvious to a person of ordinary skill in the art to provide a further exchanged in which information is received at the entity. For example, Armstrong discloses (see paragraph [0049]) the host computer 100 (first device) sends a Strobe command (information) to the interrogator (entity) and the interrogator transmits the Strobe command (relaying data) to the transponder (second device).  See also Fig. 3 which discloses the strobe command that the interrogator relays to the transponder (second device). 
Therefore, it would have been obvious to a person of ordinary skill in the art to receive information at the entity from the first device and relaying data based on the information that the entity receives from the first device to the second device since this is based on further exchange of information that is already previously disclosed in the claim. 
Thus, the examiner finds that instant claim 33 is not directed to a patentable distinction over RE47408.  

Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,665,068 Although the claims at issue are not identical, they are not patentably distinct from each other because:
17/220,584
US Patent No. 8,665,068
33. A method of acquiring data from an entity; the method comprising: 
1. A method of acquiring data from an entity, the method comprising:
transmitting from the entity first data responsive to receiving at the entity a first signal from a first device; 
receiving at the entity a first signal from a first device; configuring the entity to transmit and/or receive using a frequency of a predetermined frequency band responsive to said receiving at the entity the first signal from the first device;
triggering a second device to transmit a second signal responsive to said transmitting from the entity the first data; 
receiving at the entity a second signal from a second device over a frequency of the predetermined frequency band responsive to said receiving at the entity the first signal from the first device;
transmitting second data from the entity responsive to receiving at the entity the second signal from the second device; and 
transmitting a data packet from the entity responsive to said receiving at the entity the second signal from the second device so that the data packet is received exclusively by the second device;
receiving information at the entity from the first device and relaying data based on the information that the entity receives from the first device to the second device.
transmitting first data from the entity responsive to said receiving at the entity the first signal; and

triggering the second device to transmit the second signal responsive to said transmitting the first data from the entity.


	As set forth in the above comparison, the Examiner finds that claim 33 of the instant application and claim 1 of the ‘068 patent are substantially similar. Each limitation of claim 33 is broadly covered by claim 1 of the ‘068 patent and therefore the claim is not patentably distinct. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 45-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claims 45-48, the Examiner determines that claim 45 recites ”wherein the transponder is further configured to receive the second signal directly, and wirelessly, from the second device”. Likewise, claim 47 recites “wherein the transponder is further configured to communicate with the second device directly and wirelessly.”

In reviewing base claim 43, the claim is directed to a transponder which is configured to receive an information signal from a first device and wherein the transponder is configured to trigger second device to transmit a second signal. 
	Thus in the claim, the transponder wirelessly communicates with both the first and the second device.  In claim 45, the claim requires the transponder to receive the second signal directly, and wirelessly, from the second device.  
	In one embodiment, the specification discloses the transponder communicating with an interrogator which then communicates with a centrally located processing unit.  See col. 4, lines 43-54. 
In col. 18, lines 27-37, the specification discloses that the vehicle may be equipped with GPS signal processing means and with a satellite/terrestrial transceiver capable of communicating directly with a CVIS CPU. This same section discloses that the vehicle may be interrogated via a wireless system or via a satellite system. It also discloses that the vehicle may relay directly to a CPU, information responsive to the interrogation. 
	The Examiner determines that by using other equipment, such as GPS, the vehicle may wirelessly connect to the CVIS CPU, however, it is not clear from the specification whether the transponder itself can communicate directly, and wirelessly to the second device while also for different information transmitting data directly, wirelessly to the first device. In addition, the Examiner notes that claims 46 and 48 recite that the communication is performed “exclusively”. The Examiner cannot determine support for this type of direct or exclusive communication in the claim embodiment. 
	As per claims 33, 35,37,43, and 50, each of these claims substantially recite a “receiving information” limitation. In focusing on claim 33, the claim recites communication among an entity, first device and second device regarding specific type of data and signals. With respect to the “receiving information” limitation, although, the Examiner generally finds support for the reception of information in the specification, the Examiner notes that there does not appear to be a single embodiment which provides the communication among the first and second devices and the entity including the claimed data and signals as well as also receiving the claimed information and the entity (since the claimed information does not appear to be directly related to the previously claimed signals and/or data). The Examiner respectfully requests further support for the claimed embodiment. Claims 34, 36,38-42,44-49, 51-65 are rejected for being based upon a rejected base claim. 
Claims 33-65 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is discussed above. 

Claim Amendment
As per 37 CFR 1.173(c),the Applicant must provide an explanation of the support in the disclosure of the patent for the changes made to the claims. In the Applicant’s remarks, the Applicant referred to a prior reissue application (application no. 16/282,494) for their explanation of support. However, the Examiner maintains that this is insufficient. The requirement is for the Applicant to provide support in the disclosure and thus providing an explanation of support provided in a different reissue application is not in compliance with 37 CFR 1.173(c).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claim(s) 33-44 and 61-65 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Armstrong et al. US Patent Pub. 2002/0175805.
Regarding claim 33:
A method of acquiring data from an entity; the method comprising: 
Armstrong is directed to a RFID method for communicating between a host computer (first device), one or more interrogators (entity) and a large body of transponders (second device). See Fig. 1 and the abstract. In addition, Armstrong discloses in paragraph [0016] that the host computer acquires data from the interrogator (entity) (“The interrogator….provides the received signals to the host computer”). 
transmitting from the entity first data responsive to receiving at the entity a first signal from a first device; 
In one embodiment, Armstrong discloses for example in paragraph [0045], that the interrogator (entity) in response to receiving a command (first signal) from the host computer (first device), will transmit a Reselect Tag_ID command (first data) to the transponder. See Figure 3 which discloses an example interrogator data field that is transmitted based on the type of command issued by the host. 
triggering a second device to transmit a second signal responsive to said transmitting from the entity the first data; 
As set forth in paragraph [0045], Armstrong discloses the transponder (second device) is triggered by the received communication command (first data) (“upon receipt of a communication command….from an interrogator 190”) and will transmit a response. See also paragraph [0063-0064] which discloses that the transponder transmits the Tag_ID and its Tag_Data (second signal) to the host via the interrogator. 
transmitting second data from the entity responsive to receiving at the entity the second signal from the second device; and 
Armstrong discloses that responsive to receive the Tag_ID (second signal) from the second device, the interrogator (entity) will transmit the received data (second data) to the host. See paragraph [0016]. See also paragraph [0024]
receiving information at the entity from the first device and relaying data based on the information that the entity receives from the first device to the second device.  
See paragraph [0049] which discloses that the host computer 100 (first device) sends a Strobe command (information) to the interrogator (entity) and the interrogator transmits the Strobe command (relaying data) to the transponder (second device).  See also Fig. 3 which discloses the strobe command that the interrogator relays to the transponder (second device). 

Regarding claim 34:
The method according to Claim 33, further comprising: refraining by the entity from communicating with the second device barring having received at the entity an activation message from the first device.  
Armstrong discloses for example in paragraph [0045], that the interrogator (entity) in response to receiving a command (first signal) from the host computer (first device), will transmit a Reselect Tag_ID command (first data) to the transponder.  The Examiner determines that the entity does not communicate with the second device unless it received the initial command (activation message) from the first device.  

Regarding claim 35:
A transponder comprising a receiver and a transmitter; 
See Fig. 11 and paragraph [0078] which discloses a transponder with an antenna which includes  Rx/Tx circuitry. 
wherein the receiver is configured to receive a first signal from a first device; 
As set forth in paragraph [0045], Armstrong discloses the transponder is receives a communication command (first signal) from an interrogator (first device).
wherein the transmitter is configured to transmit first data responsive to having received by the receiver the first signal from the first device; 
See paragraph [0061-0062] which discloses that the transponder transmits the Tag_ID and its Tag_Data (first data) to the interrogator (first device) in response to receiving the communication command from the interrogator (see paragraph [0045]).
wherein the transmitter is further configured to trigger a second device to transmit a second signal by transmitting by the transmitter said first data; 
See paragraph [0063-0064] which discloses that the host (second device) can transmit a second signal (Replace Tag ID) in response to receiving the first data. 
wherein the transponder is configured to transmit second data responsive to having received the second signal from the second device, and 
As explained in paragraph [0063], the transponder, transmits a new Tag_ID in response to receiving the Replace Tag_ID signal from the host (second device). 
wherein the transponder is further configured to receive information from the first device and to relay data based on the information that the transponder receives from the first device to the second device.  
See paragraph [0048-0049] which discloses that the transponder receives a Strobe command (information) from the interrogator (first device) and in response sends a Tag_ID to the host (second device). 

Regarding claim 36:
The transponder according to Claim 35, wherein the transponder is further configured to refrain from communicating with the second device barring having received an activation message from the first device.  
Armstrong discloses for example in paragraph [0045], that the transponder in response to receiving a signal from the interrogator will transmit a Tag_ID.  The Examiner determines that the transponder does not communicate with the second device unless it received the initial signal (activation message) from the first device.  

Regarding claim 37:
A method comprising: transmitting a first signal from an entity responsive to receiving at the entity a first signal from a first device that is external to the entity; 
In one embodiment, Armstrong discloses for example in paragraph [0045], that the interrogator (entity) in response to receiving a command (first signal) from the host computer (first device), will transmit a communication command (first data) to the transponder. See Figure 3 which discloses an example interrogator data field that is transmitted based on the type of command issued by the host. 
triggering a second device that is also external to the entity to transmit a second signal responsive to said transmitting the first signal from the entity; 
As set forth in paragraph [0045], Armstrong discloses the transponder (second device) is triggered by the received Reselect Tag_ID command (first data) and will transmit a response. See also paragraph [0063-0064] which discloses that the transponder transmits the Tag_ID and its Tag_Data (second signal) to the host via the interrogator. 
receiving at the entity the second signal from the second device; and transmitting data from the entity responsive to receiving at the entity the second signal from the second device; 
Armstrong discloses that responsive to receive the Tag_ID (second signal) from the second device, the interrogator (entity) will transmit the received data (second data) to the host. See paragraph [0016]. See also paragraph [0024]
wherein said transmitting a first signal from an entity responsive to receiving at the entity a first signal from a first device that is external to the entity comprises: receiving at the entity information from the first device and transmitting by the entity the first signal to the second device based on the information that is received at the entity from the first device.  
Armstrong discloses for example in paragraph [0045], that the interrogator (entity) in response to receiving a command (first signal) from the host computer (first device), will transmit a Reselect Tag_ID command (first data) to the transponder.

Regarding claim 38:
The method according to Claim 37, further comprising: refraining from communicating by the entity with the second device barring having received an activation and/or information message at the entity from the first device.  
Armstrong discloses for example in paragraph [0045], that the interrogator (entity) in response to receiving a command (first signal) from the host computer (first device), will transmit a Reselect Tag_ID command (first data) to the transponder.  The Examiner determines that the entity does not communicate with the second device unless it received the initial command (activation message) from the first device.  

Regarding claim 39:
The method according to Claim 37, further comprising: receiving at the entity the second signal directly, and wirelessly, from the second device; and/or transmitting the data from the entity directly, wirelessly, via cable and/or via fiber to the first device responsive to said receiving at the entity the second signal directly, and wirelessly, from the second device.  
As shown in Fig. 1, Armstrong discloses that the communication link 110 between the host computer and the interrogator  is e.g. a LAN and the connection between the interrogate and the transponder is via antenna (hence wireless connection). See paragraph [0044].

Regarding claim 40:
The method according to Claim 39, wherein said receiving at the entity the second signal directly, and wirelessly, from the second device comprises: receiving at the entity the second signal directly, wirelessly and exclusively from the second device.  
See paragraph [0045] which discloses that communications can be made directly (hence exclusively) with the transponder (second device). As explained in paragraph [0044], communication is performed wirelessly via RF signals. 

Regarding claim 41:
The method according to Claim 37, wherein said communicating by the entity with the second device further comprises: communicating by the entity with the second device directly and wirelessly.  
See paragraph [0045]which discloses that communications can be made directly (hence exclusively) with the transponder (second device). As explained in paragraph [0044], communication is performed wirelessly. 

Regarding claim 42:
The method according to Claim 41, wherein said communicating by the entity with the second device directly and wirelessly comprises: communicating by the entity with the second device directly, wirelessly and exclusively.  
See paragraph [0045] which discloses that communications can be made directly (hence exclusively) with the transponder (second device). As explained in paragraph [0044], communication is performed wirelessly. 

Regarding claim 43:
A transponder comprising a receiver and a transmitter; 
See Fig. 11 and paragraph [0078] which discloses a transponder with an antenna including Rx/Tx circuitry. 
wherein the receiver is configured to receive an information signal from a first device; 
As set forth in paragraph [0045], Armstrong discloses the transponder is receives a communication command (first signal) from an interrogator (first device).
wherein the transmitter is configured to transmit a first signal responsive to having received by the receiver the information signal from the first device; 
See paragraph [0061-0062] which discloses that the transponder transmits the Tag_ID and its Tag_Data (first data) to the interrogator (first device). 
wherein the transmitter is further configured to trigger a second device to transmit a second signal by having transmitted by the transmitter the first signal; 
See paragraph [0063-0064] which discloses that the host (second device) can transmit a second signal Replace Tag ID in response to receiving the first data. 
wherein the transponder is configured to receive the second signal; wherein the transponder is further configured to transmit data responsive to having received the second signal, and 
As explained in paragraph [0063], the transponder, transmits a new Tag_ID in response to receiving the Replace Tag_ID signal from the host (second device). 
wherein the transponder is further configured to receive the information signal from the first device and to transmit the first signal to the second device based on information received from the first device.  
See paragraph [0048-0049] which discloses that the transponder receives a Strobe command (information) from the interrogator (first device) and in response sends a Tag_ID to the host (second device). 

Regarding claim 44:
The transponder according to Claim 43, wherein the transponder is further configured to refrain from communicating with the second device barring having received an activation and/or information message from the first device.  
Armstrong discloses for example in paragraph [0045], that the transponder in response to receiving a signal from the interrogator will transmit a Tag_ID.  The Examiner determines that the transponder does not communicate with the second device unless it received the initial signal (activation message) from the first device.  

Regarding claim 61:
The method according to Claim 33, wherein said transmitting from the entity first data further comprises: transmitting from the entity first data once per 0.5 seconds.  
	See paragraph [0051] which discloses the transponder transmits the first signal at least once per 0.5 seconds. 

Regarding claim 62:
The method according to Claim 33, wherein said relaying data based on the information that the entity receives from the first device to the second device comprises: relaying data based on the information that the entity receives from the first device to the second device once per 0.5 seconds.  
	See paragraph [0051] which discloses the transponder transmits the first signal at least once per 0.5 seconds. 

Regarding claim 63:
The transponder according to Claim 35, wherein the transponder is further configured to relay data based on the information that the transponder receives from the first device, to the second device, once per 0.5 seconds.  
	See paragraph [0051] which discloses the transponder transmits the first signal at least once per 0.5 seconds. 

Regarding claim 64:
The method according to Claim 37, wherein said transmitting a first signal from an entity responsive to receiving at the entity a first signal from a first device that is external to the entity further comprises: receiving at the entity information from the first device and transmitting by the entity the first signal to the second device based on the information that is received at the entity from the first device once per 0.5 seconds.  
	See paragraph [0051] which discloses the transponder transmits the first signal at least once per 0.5 seconds. 

Regarding claim 65:
The transponder according to Claim 43, wherein the transponder is further configured to transmit the first signal to the second device based on information received from the first device once per 0.5 seconds.
	See paragraph [0051] which discloses the transponder transmits the first signal at least once per 0.5 seconds. 

Claims 49-60 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Armstrong in view of  Akiyama US Patent 5,745,049.
Regarding claim 49:
The method according to Claim 33, wherein said receiving at the entity a first signal from a first device comprises wirelessly receiving at the entity the first signal from the first device; and wherein the first device is external to the entity and at a non-zero distance from the entity.  
As shown in figure 1, Armstrong discloses a network connection 110 between the entity (interrogator) and the first device (host computer).  Armstrong further discloses that the first device (host) is at a non-zero distance from the entity (interrogator) since the two devices are connected for a communication link.  Armstrong does not specifically disclose that the communication link can be a wireless communication link. 
Nonetheless, Akiyama discloses of a system which includes a host computer, interrogator and a transponder (see Fig. 1). . As disclosed in col. 3, lines 6-14, Akiyama discloses that it was known to use different types of communication links including signal lines, communication buses or wireless communication.   
Therefore , it would have been obvious to modify the communication link of Armstrong to include wireless communication. The Examiner notes that both Armstrong and Akiyama discloses the exchange of data between the interrogator and a host computer. In addition, the Examiner notes that Armstrong already discloses of an interrogator with wireless functionality. Thus, including wireless communication would have been predictable and yielded a predictable result for changing the communication link between the host and the interrogator. 

Regarding claim 50:
The method according to Claim 49, wherein said transmitting from the entity first data comprises wirelessly transmitting from the entity the first data; wherein said triggering a second device to transmit a second signal responsive to said transmitting from the entity the first data comprises wirelessly triggering the second device to wirelessly transmit the second signal responsive to said wirelessly transmitting from the entity the first data; wherein the second device is external to the entity and at a non-zero distance from the entity; 
As shown in Figure 1 and discussed in paragraph [0016], Armstrong discloses that the communication between the interrogator and the transponder is via a wireless communication .Specifically, Armstrong discloses of RF communications. Therefore, in combination with the teachings set forth in claim 33. The system of Armstrong includes wirelessly transmitting data. 
wherein said transmitting second data from the entity comprises wirelessly transmitting the second data from the entity; and wherein said receiving information at the entity from the first device and relaying data based on the information that the entity receives from the first device to the second device comprises wirelessly receiving the information at the entity from the first device and wirelessly relaying the data that is based on the information that the entity receives from the first device to the second device.  
As shown in figure 1, Armstrong discloses a network connection 110 between the entity (interrogator) and the first device (host computer).  Armstrong does not specifically disclose that the communication link can be a wireless communication link. 
Nonetheless, Akiyama discloses of a system which includes a host computer, interrogator and a transponder (see Fig. 1). . As disclosed in col. 3, lines 6-14, Akiyama discloses that it was known to use different types of communication links including signal lines, communication buses or wireless communication.   
Therefore , it would have been obvious to modify the communication link of Armstrong to include wireless communication. The Examiner notes that both Armstrong and Akiyama discloses the exchange of data between the interrogator and a host computer. In addition, the Examiner notes that Armstrong already discloses of an interrogator with wireless functionality. Thus, including wireless communication would have been predictable and yielded a predictable result for changing the communication link between the host and the interrogator. 
Regarding claim 51:
The method according to Claim 33, wherein said transmitting from the entity first data responsive to receiving at the entity a first signal from a first device comprises wirelessly transmitting from the entity the first data responsive to receiving at the entity the first signal from the first device; wherein said triggering a second device to transmit a second signal responsive to said wirelessly transmitting from the entity the first data comprises wirelessly triggering the second device to wirelessly transmit the second signal responsive to wirelessly transmitting from the entity the first data; and wherein the second device is external to the entity and at a non-zero distance from the entity.  
As shown in Figure 1 and discussed in paragraph [0016], Armstrong discloses that the communication between the interrogator and the transponder is via a wireless communication Specifically, Armstrong discloses of RF communications (see paragraph [0044]). Therefore, in combination with the teachings set forth in claim 33. The system of Armstrong includes wirelessly transmitting data. 
In addition. As set forth in Figure 1, the second device is remote from the entity and thus is at a non-zero distance. 

Regarding claim 52:
The method according to Claim 51, wherein said receiving at the entity a first signal from a first device comprises wirelessly receiving at the entity the first signal from the first device; wherein the first device is external to the entity and at a non-zero distance from the entity;  wherein said transmitting second data from the entity comprises wirelessly transmitting the second data from the entity; and wherein said receiving information at the entity from the first device and relaying data based on the information that the entity receives from the first device to the second device comprises wirelessly receiving the information at the entity from the first device and wirelessly relaying the data that is based on the information that the entity receives from the first device to the second device.  
As shown in figure 1, Armstrong, in combination with the teachings set forth above in claim 51 and 33, discloses a network connection 110 between the entity (interrogator) and the first device (host computer).  Armstrong does not specifically disclose that the communication link can be a wireless communication link. 
Nonetheless, Akiyama discloses of a system which includes a host computer, interrogator and a transponder (see Fig. 1). . As disclosed in col. 3, lines 6-14, Akiyama discloses that it was known to use different types of communication links including signal lines, communication buses or wireless communication.   
Therefore , it would have been obvious to modify the communication link of Armstrong to include wireless communication. The Examiner notes that both Armstrong and Akiyama discloses the exchange of data between the interrogator and a host computer. In addition, the Examiner notes that Armstrong already discloses of an interrogator with wireless functionality. Thus, including wireless communication would have been predictable and yielded a predictable result for changing the communication link between the host and the interrogator. 

Regarding claim 53:
The transponder according to Claim 35, wherein the receiver is further configured to wirelessly receive the first signal from the first device; and wherein the first device is external to the transponder and at a non-zero distance from the transponder.  
As set forth in paragraph [0045], Armstrong discloses the transponder is receives a Reselect Tag_ID command (first signal) from an interrogator(first device).

Regarding claim 54:
The transponder according to Claim 53, wherein the transmitter is further configured to wirelessly transmit the first data responsive to having wirelessly received by the receiver the first signal from the first device; wherein the transmitter is further configured to wirelessly trigger the second device to transmit the second signal by wirelessly transmitting by the transmitter the first data; wherein the transponder is further configured to wirelessly transmit the second data responsive to having wirelessly received the second signal from the second device; wherein the transponder is further configured to wirelessly receive information from the first device and to wirelessly relay data, that is based on the information that the transponder wirelessly receives from the first device, to the second device; and wherein the second device is external to the transponder and at a non-zero distance from the transponder.  
As shown in figure 1, Armstrong discloses a network connection 110 between the entity (interrogator) and the first device (host computer).  Armstrong does not specifically disclose that the communication link can be a wireless communication link. 
Nonetheless, Akiyama discloses of a system which includes a host computer, interrogator and a transponder (see Fig. 1).  As disclosed in col. 3, lines 6-14, Akiyama discloses that it was known to use different types of communication links including signal lines, communication buses or wireless communication.   
Therefore , it would have been obvious to modify the communication link of Armstrong to include wireless communication. The Examiner notes that both Armstrong and Akiyama discloses the exchange of data between the interrogator and a host computer. In addition, the Examiner notes that Armstrong already discloses of an interrogator with wireless functionality. Thus, including wireless communication would have been predictable and yielded a predictable result for changing the communication link between the host and the interrogator. 

Regarding claim 55:
The transponder according to Claim 35, wherein the transmitter is further configured to wirelessly transmit the first data; wherein the transmitter is further configured to wirelessly trigger the second device to wirelessly transmit the second signal by wirelessly transmitting by the transmitter the first data; and wherein the second device is external to the transponder and at a non-zero distance from the transponder.  
As shown in figure 1, Armstrong discloses a network connection 110 between the entity (interrogator) and the first device (host computer).  Armstrong does not specifically disclose that the communication link can be a wireless communication link. 
Nonetheless, Akiyama discloses of a system which includes a host computer, interrogator and a transponder (see Fig. 1).  As disclosed in col. 3, lines 6-14, Akiyama discloses that it was known to use different types of communication links including signal lines, communication buses or wireless communication.   
Therefore , it would have been obvious to modify the communication link of Armstrong to include wireless communication. The Examiner notes that both Armstrong and Akiyama discloses the exchange of data between the interrogator and a host computer. In addition, the Examiner notes that Armstrong already discloses of an interrogator with wireless functionality. Thus, including wireless communication would have been predictable and yielded a predictable result for changing the communication link between the host and the interrogator. 

Regarding claim 56:
The transponder according to Claim 55, wherein the receiver is further configured to wirelessly receive the first signal from the first device; wherein the first device is external to the transponder and at a non-zero distance from the transponder; wherein the receiver is further configured to wirelessly receive the first signal from the first device; wherein the transponder is further configured to wirelessly transmit the second data responsive to having received the second signal from the second device; wherein the transponder is further configured to wirelessly receive information from the first device and to relay data that is based on the information that the transponder receives from the first device to the second device.  
As shown in figure 1, Armstrong discloses a network connection 110 between the entity (interrogator) and the first device (host computer).  Armstrong does not specifically disclose that the communication link can be a wireless communication link. 
Nonetheless, Akiyama discloses of a system which includes a host computer, interrogator and a transponder (see Fig. 1).  As disclosed in col. 3, lines 6-14, Akiyama discloses that it was known to use different types of communication links including signal lines, communication buses or wireless communication.   
Therefore , it would have been obvious to modify the communication link of Armstrong to include wireless communication. The Examiner notes that both Armstrong and Akiyama discloses the exchange of data between the interrogator and a host computer. In addition, the Examiner notes that Armstrong already discloses of an interrogator with wireless functionality. Thus, including wireless communication would have been predictable and yielded a predictable result for changing the communication link between the host and the interrogator. 

Regarding claim 57:
The method according to Claim 37, wherein said transmitting a first signal from an entity responsive to receiving at the entity a first signal from a first device that is external to the entity comprises wirelessly transmitting the first signal from the entity; wherein said triggering a second device that is also external to the entity to transmit a second signal comprises wirelessly triggering the second device to wirelessly transmit the second signal; wherein said receiving at the entity the second signal from the second device comprises wirelessly receiving at the entity the second signal from the second device; and wherein the second device is external to the entity and at a non-zero distance from the entity.  
As shown in Figure 1 and discussed in paragraph [0016], Armstrong discloses that the communication between the interrogator and the transponder is via a wireless communication and that the second device is at non-zero distance from the entity. Specifically, the Examiner determines that Armstrong discloses of RF communications (see paragraph [0044]) between the interrogator and the transponder. Therefore, in combination with the teachings set forth in claim 37. The system of Armstrong includes wirelessly transmitting data. 

Regarding claim 58:
The method according to Claim 57, wherein said receiving at the entity the first signal from a first device that is external to the entity comprises wirelessly receiving at the entity the first signal from the first device that is external to the entity; wherein the first device is external to the entity and at a non-zero distance from the entity; and wherein said transmitting data from the entity comprises wirelessly transmitting data from the entity.  
As shown in figure 1, Armstrong discloses a network connection 110 between the entity (interrogator) and the first device (host computer).  Armstrong does not specifically disclose that the communication link can be a wireless communication link. 
Nonetheless, Akiyama discloses of a system which includes a host computer, interrogator and a transponder (see Fig. 1).  As disclosed in col. 3, lines 6-14, Akiyama discloses that it was known to use different types of communication links including signal lines, communication buses or wireless communication.   
Therefore , it would have been obvious to modify the communication link of Armstrong to include wireless communication. The Examiner notes that both Armstrong and Akiyama discloses the exchange of data between the interrogator and a host computer. In addition, the Examiner notes that Armstrong already discloses of an interrogator with wireless functionality. Thus, including wireless communication would have been predictable and yielded a predictable result for changing the communication link between the host and the interrogator. 

Regarding clam 59:
The transponder according to Claim 43, wherein the transmitter is further configured to wirelessly transmit the first signal; wherein the transmitter is further configured to wirelessly trigger the second device to wirelessly transmit the second signal; wherein the transponder is further configured to wirelessly receive the second signal; and wherein the second device is external to the transponder and at a non-zero distance from the transponder.  
As shown in Figure 1 and discussed in paragraph [0016], Armstrong discloses that the communication between the interrogator and the transponder is via a wireless communication .Specifically, Armstrong discloses of RF communications. Therefore, in combination with the teachings set forth in claim 37. The system of Armstrong includes wirelessly transmitting data. 

Regarding claim 60:
The transponder according to Claim 59, wherein the receiver is further configured to wirelessly receive the information signal from the first device; wherein the first device is external to the transponder and at a non-zero distance from the transponder; wherein the transponder is further configured to wirelessly transmit data responsive to having received the second signal.  
As shown in Figure 1 and discussed in paragraph [0016], Armstrong discloses that the communication between the interrogator and the transponder is via a wireless communication .Specifically, Armstrong discloses of RF communications. Therefore, in combination with the teachings set forth in claim 37. The system of Armstrong includes wirelessly transmitting data. 
	In addition, as set forth above in claim 59, it would have been obvious to a person of ordinary skill in the art to provide wireless communicate from the first device. 

Claims 33 and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over d’Hont et al. US Patent 6,064,320 in view of Chasek US Patent 4,303,904.
Regarding claim 33:
A method of acquiring data from an entity; the method comprising: 
d’Hont discloses of a toll plaza computer receives data from an interrogator. See col. 7, lines 5-40 and Figs. 1 and 2. 
transmitting from the entity first data responsive to receiving at the entity a first signal from a first device; 
The transmitter of the interrogator (entity) receives signals from the toll plaza computer 16 (first device) and in response transmits a constant RF signal (first data). See col. 7, lines 9-14
triggering a second device to transmit a second signal responsive to said transmitting from the entity the first data; 
In response to the constant RF signal from the interrogator the transponder (second device) backscatter modulates reply data (second signal). See col. 7, lines 9-14
transmitting second data from the entity responsive to receiving at the entity the second signal from the second device; and 
The interrogator receives the reply data from the transponder and supplies a decoded reply data (second data) to the toll plaza. See col.7, lines 33-35
receiving information at the entity from the first device and relaying data based on the information that the entity receives from the first device to the second device.  
The Examiner notes that d’Hont does not specifically disclose receiving information at the entity from the first device and relaying data based on the information to the second device. 
Chasek discloses “[a]s the vehicle approaches the toll facility, it is interrogated by a microwave transponder located at the toll booth. This interrogation releases the vehicle's permanently stored identification code, payment agent's code, vehicle class and, if required, the vehicle's entry location to the facility. A computer at the toll booth calculates the toll from the received information and transmits the amount to the vehicle's transponder.” 
	The Examiner determines that Chasek discloses computer (first device), an interrogator (entity) and a transponder (second device) and that after the first device (computer) receives the transponder/vehicle information, it will transmit to the interrogator (entity) information regarding the toll to the transponder (second device). See col. 1, lines 36-53.
	Therefore it would have been obvious to a person of ordinary skill in the art to modify the toll computer of d’Hont to respond back to the transponder via the interrogator so that the transponder can update is balance when using the toll lanes. As explained above, both d’Hont and Chasek are directed to the same field of endeavor and both seek to exchanged data between a computer and a vehicle transponder via an interrogator. Therefore, transmitting additional information to the entity and relaying data based on the information to the transponder would have yielded a predictable result since d’Hont already discloses of exchanging data among the different entities. 

Regarding claim 37:
A method comprising: transmitting a first signal from an entity responsive to receiving at the entity a first signal from a first device that is external to the entity; 
The transmitter of the interrogator (entity) receives signals from the toll plaza computer 16 (first device) and in response transmits a constant RF signal (first data). See col. 7, lines 9-14
triggering a second device that is also external to the entity to transmit a second signal responsive to said transmitting the first signal from the entity; 
In response to the constant RF signal from the interrogator the transponder (second device) backscatter modulates reply data (second signal). See col. 7, lines 9-14
receiving at the entity the second signal from the second device; and transmitting data from the entity responsive to receiving at the entity the second signal from the second device; 
The interrogator receives the reply data from the transponder and supplies a decoded reply data (second data) to the toll plaza. See col. 7, lines 33-35
wherein said transmitting a first signal from an entity responsive to receiving at the entity a first signal from a first device that is external to the entity comprises: receiving at the entity information from the first device and transmitting by the entity the first signal to the second device based on the information that is received at the entity from the first device.  
The Examiner notes that d’Hont does not specifically disclose receiving information at the entity from the first device and relaying data based on the information to the second device. 
Chasek discloses “[a]s the vehicle approaches the toll facility, it is interrogated by a microwave transponder located at the toll booth. This interrogation releases the vehicle's permanently stored identification code, payment agent's code, vehicle class and, if required, the vehicle's entry location to the facility. A computer at the toll booth calculates the toll from the received information and transmits the amount to the vehicle's transponder.” 
	The Examiner determines that Chasek discloses computer (first device), an interrogator (entity) and a transponder (second device) and that after the first device (computer) receives the transponder/vehicle information, it will transmit to the interrogator (entity) information regarding the toll to the transponder (second device). See col. 1, lines 36-53.
	Therefore it would have been obvious to a person of ordinary skill in the art to modify the toll computer of d’Hont to respond back to the transponder via the interrogator so that the transponder can update is balance when using the toll lanes. As explained above, both d’Hont and Chasek are directed to the same field of endeavor and both seek to exchanged data between a computer and a vehicle transponder via an interrogator. Therefore, transmitting additional information to the entity and relaying data based on the information to the transponder would have yielded a predictable result since d’Hont already discloses of exchanging data among the different entities. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367 The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated  information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537

Conferees:
/MINH DIEU NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Applicant states that the new claim 33-65 are based on claims 82, 86, 87, 91, 114-125, and 142-158 of reissue application 16/282,494.